      Case 4:19-cv-04834 Document 31 Filed on 12/30/19 in TXSD Page 1 of 5


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


DALLAS COUNTY HOSPITAL DISTRICT
D/B/A PARKLAND HEALTH & HOSPITAL
SYSTEM. et al.;                                             Case No. 4:19-cv-04834
                Plaintiffs,
                                                            The Honorable Keith P. Ellison
v.

AMNEAL PHARMACEUTICALS, et al..

                      Defendants.


            PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO STRIKE

        Defendant CVS Pharmacy, Inc.’s Opposition to Plaintiffs’ Motion to Strike for Failure to

Disclose Adverse Authority is without merit and, remarkably, does not dispute the fundamental issues

presented by Plaintiffs’ Motion:


        •    CVS does not dispute that there is adverse authority (1) directly contrary to CVS’s
             removal, (2) where CVS was a party to case in which the adverse ruling was
             obtained, and (3) where CVS was represented by the same counsel as this case.

        •    CVS does not dispute that every federal court that has considered CVS’s argument
             has rejected it and found that no federal jurisdiction exists.

        •    CVS does not dispute that it has an affirmative duty of candor to the tribunal and
             that it failed to cite this adverse authority in its notice of removal.

        •    CVS does not dispute that the Court has the inherent authority to craft an
             appropriate sanction, including striking the notice of removal. In re: Deepwater
             Horizon, 824 F.3d 571, 578 (5th Cir. 2016).1


1
  CVS also argues that a notice of removal does not qualify as a pleading within the meaning of Rule
12(f). Plaintiffs acknowledge that at least one federal court in Texas has held that a notice of removal
is not a pleading for purposes of a motion to strike. See NexBank, SSB v. Bank Midwest, N.A., No. 3:12-
CV-1882-D, 2012 WL 4321750, at *2 (N.D. Tex. Sept. 21, 2012). “However, a ‘motion to strike’
materials that are not part of the pleadings may be regarded as an ‘invitation’ by the movant ‘to
consider whether [proffered material] may properly be relied upon.’” Nat. Res. Def. Council v. Kempthorne,
539 F. Supp. 2d 1155, 1162 (E.D. Cal. 2008) (quoting United States v. Crisp, 190 F.R.D. 546, 551 (E.D.
Cal. 1999)). If the Court finds that CVS’s notice of removal is not a pleading under Rule 7(a), Plaintiffs
      Case 4:19-cv-04834 Document 31 Filed on 12/30/19 in TXSD Page 2 of 5


        In its Opposition, CVS first argues that it was “not required to delve into authority bearing on

Plaintiffs’ jurisdictional arguments in its notice of removal” because a removing party “is required only

to provide in its removal notice ‘a short and plain statement of the grounds for removal.’ 28 U.S.C. §

1446(a).” Opposition at 3-4. Putting aside that CVS cites no case for the proposition that Section

1446(a) provides an exception to the duty of candor under Texas Disciplinary Rule 3.03 (or any other

rule of ethics), CVS did not file a “short and plain statement for the grounds for removal.” Rather,

CVS filed a 42 page brief replete with case law and statutory citations that, by deliberate omission,

conveyed a false impression. Moreover, this omission on CVS’s part was particularly egregious because

CVS was the unsuccessful party in the omitted cases and was represented by the same counsel. These

are the precise circumstances that courts find “particularly disturbing” and warranting “[s]erious

sanctions.” Massey v. Prince George’s Cty., 907 F. Supp. 138, 142 (D. Md. 1995); Matthews v. Kindred

Healthcare, Inc., No. 05-1091-T-AN, 2005 WL 3542561, at *5 (W.D. Tenn. Dec. 17, 2005); see also In re

DePugh, 409 B.R. 125, 143 (Bankr. S.D. Tex. 2009) (“It is unfathomable to this Court that counsel for

Roundup's legal research turned up opinions from the First, Second, Third, Fifth, Sixth, Seventh,

Eighth, Ninth, Tenth, and Eleventh Circuits . . . but not the opinions from this Court or the District

Court for the Southern District of Texas.” )

        CVS’s only other argument is that five other judges in this district have granted motions to

stay pending transfer to the Opiate MDL in Ohio, deferring any remand decision to the MDL court.

CVS relies heavily on an opinion from Chief Judge Rosenthal who granted such a stay, noting the

need to “reduce the risk of inconsistent results.” Opposition at 5. This, of course, is what makes CVS’s

failure to cite its own adverse opinions so serious. Every court that has addressed CVS’s


request that the Court view their Motion as an invitation to consider whether CVS acted improperly
by failing to disclose adverse authority and, if so, whether, CVS’s notice of removal can be properly
relied upon.




                                                   2
      Case 4:19-cv-04834 Document 31 Filed on 12/30/19 in TXSD Page 3 of 5


jurisdictional argument – including the MDL Court – has rejected it. There are no “inconsistent

rulings.” There is only a bad-faith argument that is being advanced for the purpose of creating

procedural delay.

                                         CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that the Court strike CVS’s

Notice of Removal in its entirety and to enter any other order the Court deems appropriate under the

circumstances.



December 30, 2019                             By:        /s/ Warren T. Burns
                                                        Warren T. Burns (SBN 24053119)
                                                        Attorney-in-charge
                                                        SDTX Bar # 611613
                                                        BURNS CHAREST LLP
                                                        900 Jackson Street, Suite 500
                                                        Dallas, TX 75202
                                                        T: (469) 904-4550
                                                        F: (469) 444-5002
                                                        wburns@burnscharest.com

                                                        Darren Nicholson (SBN 24032789)
                                                        SDTX Bar #1561630
                                                        Will Thompson (SBN 24094981)
                                                        SDTX Bar # 2809145
                                                        BURNS CHAREST LLP
                                                        900 Jackson Street, Suite 500
                                                        Dallas, Texas 75202
                                                        Main: 469-904-4550
                                                        Fax: 469-444-5002
                                                        dnicholson@burnscharest.com
                                                        wthompson@burnscharest.com

                                                        Rick Yelton III (SBN 24113469)
                                                        Lydia A. Wright
                                                        BURNS CHAREST LLP
                                                        365 Canal Street, Suite 1170
                                                        New Orleans, LA 70130
                                                        Main: 504-799-2845
                                                        Fax: 504-881-1765
                                                        Ryelton@burnscharest.com
                                                        Lwright@burnscharest.com



                                                    3
Case 4:19-cv-04834 Document 31 Filed on 12/30/19 in TXSD Page 4 of 5




                                     Zona Jones (SBN 10887600)
                                     HARRISON DAVIS STEAKLEY
                                     MORRISON JONES, P.C.
                                     850 Park Street
                                     Beaumont, TX 77701
                                     PH: (409) 753-0000
                                     FAX: (409) 833-0075
                                     Zona@TheTrialLawyers.com

                                     Don Barrett*
                                     BARRETT LAW GROUP, P.A.
                                     404 Court Square North
                                     Lexington, MS 39095-0927
                                     Office: 662-834-9168
                                     donbarrettpa@gmail.com

                                     Jonathan W. Cuneo
                                     Monica Miller
                                     Mark H. Dubester
                                     David L. Black
                                     Jennifer E. Kelly
                                     Evelyn Li
                                     CUNEO GILBERT & LADUCA, LLP
                                     4725 Wisconsin Avenue, NW, Suite 200
                                     Washington, DC 20016
                                     Telephone: (202)789-3960
                                     jonc@cuneolaw.com
                                     monica@cuneolaw.com
                                     mark@cuneolaw.com
                                     dblack@cuneolaw.com
                                     jkelly@cuneolaw.com
                                     evelyn@cuneolaw.com

                                     Steve Martino
                                     Ruth Lichtenfeld
                                     TAYLOR MARTINO, P.C.
                                     455 St. Louis Street
                                     Mobile, AL 36602
                                     Telephone: (251) 433-3131
                                     stevemartino@taylormartino.com
                                     ruth@taylormartino.com

                                     Attorneys for Plaintiffs




                                 4
      Case 4:19-cv-04834 Document 31 Filed on 12/30/19 in TXSD Page 5 of 5


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of December 2019, I caused the foregoing document to

be filed with the Clerk of this Court via the CM/ECF system, which will send a Notice of Electronic

Filing to all counsel of record.


Dated: December 30, 2019                             /s/ Warren T. Burns
                                                     Warren T. Burns (SBN 24053119)
                                                     Attorney-in-charge
                                                     SDTX Bar # 611613
                                                     BURNS CHAREST LLP
                                                     900 Jackson Street, Suite 500
                                                     Dallas, TX 75202
                                                     T: (469) 904-4550
                                                     F: (469) 444-5002
                                                     wburns@burnscharest.com




                                                 5
